MORRISON, Judge.
The conviction is for the felony offense of driving while intoxicated as defined in Article 802b, V.A.P.C.; the punishment, two years in the penitentiary.
Notice of appeal was given on April 13, 1954, and the statement of facts was filed in the trial court on July 16, which was 94 days thereafter. A statement of facts filed too late cannot be considered. Teague v. State, Tex.Cr.App., 253 S.W.2d 276; Hall v. State, Tex.Cr.App., 263 S.W.2d 563, and Lister v. State, Tex.Cr.App., 266 S.W.2d 138.
There are no bills of exception in the record.
The judgment fixed appellant’s punishment at not less than ten days nor more than two years. The same is now reformed to assess his punishment at a definite term of two years.
As reformed, the judgment is affirmed.